        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 1 of 18




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    ANGEL LUIS THOMAS,                          No. 3:16-CV-00451

                 Plaintiff,                     (Judge Brann)

         v.

    ANGELA R. DUVALL, et al.,

                 Defendants.

                               MEMORANDUM OPINION

                                 NOVEMBER 17, 2020

I.      BACKGROUND

        Angel Luis Thomas, formerly a Pennsylvania state prisoner confined at the

State Correctional Institution in Huntingdon, Pennsylvania (“SCI Huntingdon”),

filed this amended civil rights complaint alleging that numerous prison officials

violated his Constitutional rights.1 Thomas raised several claims including, as

relevant here, claims that Defendants interfered with his access to courts and with

his rights of free speech, association, and privacy.2 The events underlying these

claims involve, to a significant degree, Thomas’ attorney, Marianne Sawicki, Esq.3

        In October 2019, Chief Magistrate Judge Susan E. Schwab issued a Report

and Recommendation recommending that this Court grant in part and deny in part


1
     Doc. 21.
2
     Id.
3
     Id.
         Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 2 of 18




Defendants’ motion for summary judgment.4 First, Chief Magistrate Judge Schwab

recommended finding that Defendants had admitted certain facts in Thomas’

amended complaint by failing to properly deny those allegations, as required by

Federal Rule of Civil Procedure 8(b).5 Specifically, she recommended that “the

factual allegations in Paragraphs 37-39, 45, 59, 72, 74-76, 81, 83-84, 86-87, 90-91,

93-97, 100, 108-111, 114-115, 118-120, 122, 126, and 133-134 of the amended

complaint [be] deemed admitted for the defendants’ failure to deny them.”6

        With regard to Thomas’ access to courts claim, Chief Magistrate Judge

Schwab determined that this claim should survive summary judgment, as several

admitted allegations supported Thomas’ claim.7 Specifically, two prison officials

“made Thomas and Sawicki meet in the middle of the visiting room and then refused

to carry papers back and forth between them after [they were] placed . . . on either

side of a glass wall.”8 Additionally, Defendants “required Thomas and Sawicki to

meet in a non-contact booth with inoperative phones, causing them to have to shout

and allowing other inmates to hear their conversation.”9 The sum of these admitted

facts “could establish that [Defendants] interfered with Thomas’s ability to visit with

his attorney.”10


4
     Doc. 87.
5
     Id. at 16-21.
6
     Id. at 20.
7
     Id. at 38-43.
8
     Id.
9
     Id.
10
     Id. at 43.
                                          2
        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 3 of 18




        As to Thomas’ freedom of speech and association claims, Chief Magistrate

Judge Schwab recommended that summary judgment be denied, as Defendants

failed to demonstrate a rational connection between their actions and any legitimate

penological interest.11 Chief Magistrate Judge Schwab recommended that summary

judgment be granted as to Thomas’ equal protection and conditions of confinement

claims due to his failure to exhaust administrative remedies, and be denied as to

Thomas’ 42 U.S.C. §§ 1985 and 1986 conspiracy claims because Defendants failed

to proffer any argument in favor of summary judgment as to those counts.12 Over

Defendants’ objections, this Court adopted the Report and Recommendation.13

        Defendants thereafter filed a motion to disqualify Sawicki as Thomas’ counsel

at trial, asserting that Sawicki would likely need to testify at trial as to the events

underlying Thomas’ claims, which is prohibited by the Pennsylvania Rules of

Professional Conduct.14 Specifically, Defendants assert that Sawicki was involved

in many of the events underlying Thomas’ claims—and for some of the events is

Thomas’ only witness—and, thus, she will likely need to testify at trial.15




11
     Id. at 44-47.
12
     Id. at 26-33, 51.
13
     Doc. 94.
14
     Docs. 100, 102. Thomas thereafter filed a motion for sanctions, which this Court denied, and
     a subsequent motion for reconsideration of the denial of sanctions, which was also denied.
     Docs. 107, 114, 115, 116, 125, 126.
15
     Doc. 102.
                                                3
         Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 4 of 18




         Thomas responds in several ways. First, he argues that the motion must be

denied because Sawicki need not testify at trial to establish Defendants’ liability.16

Rather, Thomas asserts, Defendants have “admit[ed] every pertinent fact of which

plaintiff’s counsel has personal knowledge,” and therefore Sawicki does not need to

testify at trial to establish the elements of Thomas’ causes of action.17 Thomas

further contends that, simply because Sawicki would not “give away [the] option[ to

testify], by stipulation far in advance of trial, cannot be construed as an affirmative

declaration of intent to testify at trial,” particularly where Sawicki denies that she

will need to testify.18

         Second, Thomas contends that the Pennsylvania Rules of Professional

Conduct do not permit the preemptive disqualification of counsel and may only be

used to punish counsel after a violation of those Rules.19 Third, Thomas asserts that

disqualification is improper because Sawicki is permitted to testify with respect to

uncontested issues, and because disqualification would work a substantial hardship

on him.20 Lastly, Thomas asserts that the motion to disqualify should be denied

because it was filed only to make Sawicki available as a witness for the defense.21




16
     See Doc. 118.
17
     Id. at 5; see id. at 6-8.
18
     Id. at 7-8.
19
     Id. at 8-9.
20
     Id. at 9-12.
21
     Id. at 12-13.
                                          4
          Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 5 of 18




Defendants have filed a reply brief,22 and this matter is now ripe for disposition. For

the following reasons, Defendants’ motion will be conditionally granted.

II.      DISCUSSION

         Federal courts maintain an “inherent power to supervise attorney conduct”

when an attorney appears before the court.23 This inherent authority includes the

“power to disqualify an attorney”24 where necessary, although “a district court must

ensure that there is an adequate factual predicate for flexing its substantial muscle

under its inherent powers.”25 Moreover, courts must be cautious when considering a

motion to disqualify counsel, as such motions “are generally disfavored.”26 Thus,

“[t]he party seeking disqualification must clearly show that continued representation

would be impermissible . . . [and, a]s such, vague and unsupported allegations are

not sufficient to meet this standard.”27

         A.      Whether Sawicki is Likely a Necessary Witness

         Here, Defendants seek to disqualify Sawicki as trial counsel pursuant to the

operation of Pennsylvania Rule of Professional Conduct 3.7, which provides that:

         A lawyer shall not act as advocate at a trial in which the lawyer is likely
         to be a necessary witness unless: (1) the testimony relates to an
         uncontested issue; (2) the testimony relates to the nature and value of



22
      Doc. 120.
23
      Saldana v. Kmart Corp., 260 F.3d 228, 235 (3d Cir. 2001).
24
      United States v. Miller, 624 F.2d 1198, 1201 (3d Cir. 1980).
25
      Republic of Philippines v. Westinghouse Elec. Corp., 43 F.3d 65, 74 (3d Cir. 1994).
26
      Conley v. Chaffinch, 431 F. Supp. 2d 494, 496 (D. Del. 2006).
27
      Id. (brackets and internal quotation marks omitted).
                                                  5
        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 6 of 18




        legal services rendered in the case; or (3) disqualification of the lawyer
        would work substantial hardship on the client.28

Courts have emphasized that disqualification rules are designed “to prevent a

situation where an attorney is forced to act as both an attorney and witness during a

trial, thus ‘creating the danger that the fact finder . . . may confuse what is testimony

and what is argument, and otherwise creating an unseemly appearance at trial.’”29

        As the language of Rule 3.7 makes clear, attorneys may only be disqualified

from trial advocacy if they are “likely to be a necessary witness.”30 “In order for a

witness to be deemed necessary, [s]he must have ‘crucial information’ in h[er]

possession which must be divulged.”31 “Evidence in the possession of a witness

which is cumulative or obtainable elsewhere will not be deemed necessary.”32 Thus,

“an attorney’s testimony is considered truly necessary [only] if there are no

documents or other witnesses that can be used to introduce the relevant evidence.”33

        Here, it is apparent that Sawicki will likely be a necessary witness at trial. As

this Court discussed in its July 7, 2020 Memorandum Opinion denying Thomas’

motion for sanctions,34 Sawicki was involved in nearly every notable event that


28
     204 Pa. Code § 81.4, Rule 3.7(a).
29
     Residences at Bay Point Condo. Assoc., Inc. v. Chernoff Diamond & Co., LLC, No.
     CV165190MCAMAH, 2017 WL 3531683, at *13 (D.N.J. Aug. 17, 2017) (quoting Main
     Events Prods., LLC v. Lacy, 220 F.Supp.2d 353, 357 (D.N.J. 2002)).
30
     204 Pa. Code § 81.4, Rule 3.7(a).
31
     Aamco Transmissions, Inc. v. Baker, No. CIV.A. 06-5252, 2008 WL 509220, at *3 (E.D. Pa.
     Feb. 25, 2008) (quoting Commercial Credit Bus. Loans v. Martin, 590 F.Supp. 328, 335 (E.D.
     Pa. 1984)).
32
     Id. (internal quotation marks omitted).
33
     Residences at Bay Point Condo. Assoc., Inc., 2017 WL 3531683, at *13.
34
     Doc. 114 at 6-10.
                                                6
         Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 7 of 18




occurred within SCI Huntingdon that is relevant to Thomas’ amended complaint.35

In several instances, Sawicki was the only witness to those events.36 Much of the

information that is solely in Sawicki’s possession is crucial to Thomas’ underlying

claims, and relates to, inter alia, allegations that: Defendants conspired to frame

Sawicki by planting contraband; Defendants’ actions intimidated and frightened

Sawicki and could have led to her disbarment, which would have deprived Thomas

of his chosen attorney; Defendants refused to provide a renovated non-contact room

for Thomas and Sawicki; and Defendants threatened Sawicki in an attempt to

discourage her continued representation of Thomas in his preparation for upcoming

testimony.37 All of these facts constitute crucial information in support of Thomas’

claims and, as just noted, since Sawicki was the only witness to many of these events,

her testimony would not be cumulative, and could not be obtained elsewise.

        Furthermore, should Thomas establish at trial that his rights were impinged

upon, at least two of his claims are subject to rebuttal from the defense. Even if

Thomas establishes that Defendants infringed upon his freedom of speech and

association, and/or right of access to the courts, Defendants may still offer evidence



35
     See Doc. 21.
36
     See id. at ¶¶ 92, 98, 108, 125, 139. Additionally, there were several instances where Sawicki
     was the only Plaintiff’s witness to the events and, if Defendants contradict Thomas’ version of
     events, Sawicki would be the only witness who could or would contradict Defendants’
     testimony. See id. at ¶¶ 82, 85, 116-17, 123-24, 142. The Court notes that these citations
     exclude any paragraphs that have been deemed admitted by operation of Defendants’ failure
     to properly contest them.
37
     Id.
                                                   7
         Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 8 of 18




to establish that their actions were guided by a legitimate governmental interest, and

that there was a rational connection between their actions and that interest.38

        As this Court has previously explained, Defendants have proffered a

legitimate governmental interest as the basis for restricting Thomas’ freedom of

speech and association, and assert that they were concerned that Sawicki potentially

posed a security threat.39 These concerns emanated at least in part from Sawicki’s

habit of purchasing food for her clients and hugging and kissing her clients when

she greeted them, which led prison officials to believe that she may be attempting to

smuggle contraband to those prisoners.40 Should Defendants meet their burden at

trial, Thomas would be required to establish that Defendants’ actions or rules were

unreasonable.41

        This would likely require that Sawicki testify to either deny that she took any

such action or give context to her actions, explain why she took them, and why they

were innocuous. Sawicki, and Sawicki alone, is capable of providing such

testimony.42 Because the testimony that Sawicki may offer would not be cumulative


38
     See Jones v. Brown, 461 F.3d 353, 360 (3d Cir. 2006) (for freedom of speech and association
     claims, prison may justify impinging on constitutional rights by establishing a “legitimate
     governmental interest alleged to justify the regulation . . . and demonstrat[ing] that
     [Defendants] could rationally have seen a connection between the policy and that interest”
     (citation and internal quotation marks omitted)); Thomas v. Duvall, No. 3:16-CV-00451, 2019
     WL 8013742, at *14 (right of access to counsel “must yield to legitimate penological interests”
     (internal quotation marks omitted)).
39
     Doc. 114 at 8.
40
     See Doc. 68-7 at 56, 59-61, 78-79, 89-90, 97, 122-29.
41
     Jones, 461 F.3d at 360.
42
     Although the inmates whom Sawicki visited could explain that these actions were, in their
     experience, normal, they could not explain that it was normal for Sawicki to behave in that
                                                  8
         Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 9 of 18




and could not be obtained by other means, the Court concludes that she is likely a

necessary witness as contemplated by Pennsylvania Rule of Professional Conduct

3.7.43

         Thomas nevertheless argues that Sawicki should not be disqualified as

counsel because Defendants have admitted all necessary facts to establish his claims,

and because Sawicki’s decision not to testify must be respected. As to Thomas’

assertion that Defendants have admitted all the necessary facts to establish his claims

and, therefore, no testimony from Sawicki is required at trial,44 as discussed above—

and in some detail in the Court’s July 7, 2020 Memorandum Opinion—the 35

admitted paragraphs simply do not establish the elements of Thomas’ causes of

action.45

         Thomas tries to avoid this inconvenient truth by asserting that numerous

additional paragraphs have been admitted by Defendants by operation of the Federal

Rules of Civil Procedure, despite the fact that this Court never deemed any additional

paragraphs admitted. Chief Magistrate Judge Susan W. Schwab’s Report and

Recommendation was clear that “numerous . . . paragraphs f[e]ll well short of what

is required by [Federal Rule of Civil Procedure] 8” and elaborated that



     manner with all of her clients, nor could they provide context to Sawicki’s actions. Moreover,
     it is not clear that all, or any, of these individuals would be able to testify at trial.
43
     See Roberts v. Ferman, No. CIV.A. 09-4895, 2011 WL 4381128, at *3 (E.D. Pa. Sept. 16,
     2011) (attorney was necessary witness where he had directly participated in events underlying
     one claim and no other source of evidence was available).
44
     Doc. 118 at 6-8.
45
     Doc. 114 at 6-10.
                                                       9
        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 10 of 18




“[s]pecifically, we find the defendants’ responses to the factual allegations in

paragraphs 37-39, 45, 59, 72, 74-76, 81, 83-84, 86-87, 90-91, 93-97, 100, 108-111,

114-115, 118-120, 122, 126, and 133-134 insufficient under Rule 8(b).”46 Contrary

to Thomas’ contention, this was an exhaustive list of the paragraphs of the amended

complaint that were deemed admitted, and no rule or caselaw permits Thomas to

simply claim additional paragraphs admitted. That is not how federal practice or the

Federal Rules of Civil Procedure work, and for good reason.

        Due process demands that parties be given notice and an opportunity to

respond when a right or defense may be forfeited, and Thomas’ proposed rule would

undermine this sacred right. Moreover, his proposed rule would fundamentally

undercut 28 U.S.C. § 636, which governs matters referred to magistrate judges and

permits objections to report and recommendations.47 Litigants are strongly

encouraged to file objections because the filing of specific objections “preserves the

district court’s role as the primary supervisor of magistrate judges,”48 and “promotes

the effectiveness and efficiency of the lower courts by compelling parties to

promptly contest dispositive issues before the magistrate judge and district judge.”49

In other words, requiring specific objections “conserves judicial resources by

training the attention of both the district court and the court of appeals upon only


46
     Doc. 87 at 18 & n.6.
47
     See Nara v. Frank, 488 F.3d 187, 196 (3d Cir. 2007) (issues are reviewed only for plain error
     where party fails to file timely objections).
48
     United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007).
49
     Nara, 488 F.3d at 196.
                                                   10
        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 11 of 18




those issues that remain in dispute after the magistrate judge has made findings and

recommendations.”50 But plainly these goals would not be accomplished under

Thomas’ theory—Defendants cannot object to a recommendation that the magistrate

judge did not make, and the district court’s attention cannot be trained on a disputed

issue when neither the parties nor the court know that an issue is in dispute.

        The Court is unable to locate any authority to support Thomas’ assertion that

paragraphs of a complaint are deemed admitted under Rule 8 even absent a court

order, and Thomas points to none.51 More importantly, however, by specifically

delineating the paragraphs that it deemed admitted, this Court simultaneously

determined that the remaining paragraphs in the amended complaint were not

admitted by Defendants. Accordingly, only 35 paragraphs have been deemed

admitted—no more and no less—and Sawicki remains a necessary witness,

notwithstanding the fact that certain paragraphs in the amended complaint are

deemed admitted.

        As to Thomas’ contention that Sawicki’s statement that she will not testify

must be respected, such argument does not defeat Defendants’ motion for two

reasons. First, Thomas’ response brief is replete with inconsistent assertions


50
     Midgette, 478 F.3d at 621.
51
     To the contrary, the Federal Rules of Civil Procedure are not self-executing, but must instead
     be enforced by the courts. Thus, the United States Supreme Court long ago noted that the
     “Rules reject the approach that pleading is a game of skill in which one misstep by counsel
     may be decisive to the outcome,” Conley v. Gibson, 355 U.S. 41, 48 (1957), and innumerable
     courts have held that noncompliance with Rule 8(b)(6) may be excused in some circumstances.
     See, e.g., Edelman v. Belco Title & Escrow, LLC, 754 F.3d 389, 394-95 (7th Cir. 2014).
                                                 11
        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 12 of 18




regarding whether Sawicki will testify at trial. While Sawicki at times “emphatically

denies” that she will testify at trial,52 she simultaneously asserts that she may testify

at trial and is “reluctan[t] . . . to give away options, by stipulation far in advance of

trial.”53 These inconsistencies undermine Thomas’ contention that Sawicki’s refusal

to testify must be acknowledged and respected for purposes of this motion.54

        Second, Pennsylvania Rule of Professional Conduct 3.7 does not require that

an attorney will certainly be a necessary witness, only that she “is likely to be a

necessary witness.”55 As detailed above, despite her denials of any intent to testify,

Sawicki is likely to be a necessary witness at trial—even if it is not certain that she

will testify. This is especially true given the strong indications that Sawicki is at least

contemplating testifying at trial. Accordingly, Sawicki’s inconsistent denials

regarding any intent to testify at trial do not undercut her status as a necessary

witness.

        B.      Whether any Exception to Rule 3.7 Applies

        Despite her status as a necessary witness, Sawicki may represent Thomas at

trial if (1) any testimony that she may offer relates to an uncontested issue or to the

nature and value of legal services rendered in the case, or (2) her disqualification




52
     Doc. 118 at 8; see id. at 3, 5.
53
     Id. at 7-8; see id. at 5, 10, 11.
54
     Although Thomas asserts that Sawicki may testify to certain matters, as discussed below this
     does not negate the valid reasons that exist to grant Defendants’ motion.
55
     204 Pa. Code § 81.4, Rule 3.7(a) (emphasis added).
                                                   12
        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 13 of 18




“would work substantial hardship on [Thomas].”56 Thomas argues that Sawicki

should not be disqualified for four reasons. First, he contends that the Pennsylvania

Rules of Professional Conduct may not be applied prophylactically.57 Second, he

argues that Sawicki may testify about uncontested matters and, due to the nature of

Defendants’ admissions, this encompasses nearly every relevant event that occurred

at SCI Huntingdon.58 Third, Thomas asserts that disqualification would work a

substantial hardship on him, as he likely cannot find replacement counsel.59 Finally,

Thomas argues that the motion to disqualify was filed only to make Sawicki

available as a witness for the defense and should therefore be denied.60

        As to Thomas’ first argument, this Court has previously rejected any assertion

that Pennsylvania Rule of Professional Conduct 3.7 may not be applied to

preemptively disqualify an attorney from acting as an advocate at a trial in which

she is likely a necessary witness.61 The Court previously noted that the language of

the Rule indicates that it may be applied prior to trial, and that numerous courts have

applied the Rule to preemptively disqualify an attorney from acting as counsel at a

trial in which she is likely to be a necessary witness.62 Thomas points to no authority

that undermines this conclusion and, accordingly, the Court again rejects Thomas’


56
     Id.
57
     Doc. 118 at 8-9.
58
     Id. at 9-10.
59
     Id. at 9.
60
     Id. at 12-13.
61
     Doc. 125 at 8 n.37.
62
     Id. (citing United States v. Santiago, 916 F. Supp. 2d 602, 618-19 (E.D. Pa. 2013)
                                                   13
        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 14 of 18




contention that Pennsylvania Rule of Professional Conduct 3.7 may not apply

prophylactically.63

        Thomas’ argument that Sawicki may testify about uncontested matters and

that, due to the nature of Defendants’ admissions, this encompasses nearly every

relevant event that occurred at SCI Huntingdon,64 fails for two reasons. First, as this

Court explained in some detail in its July 7, 2020 Memorandum Opinion, Thomas’

assertion that Sawicki may testify and “explain” Defendants’ admissions is

erroneous, as such testimony would go well beyond the admissions and, thus,

beyond the uncontested matters in this case.65 Second, Thomas himself asserts that

“controlling precedent . . . bars admission of further evidence of facts” to support

allegations that have already been admitted.66 If this is so, Sawicki could not possibly

offer testimony related to the admissions in this matter and, in any event, testimony

related to the admissions would almost certainly be duplicative.

        With respect to Thomas’ contention that disqualifying Sawicki would work a

substantial hardship on him, as he likely cannot find replacement counsel,67 Sawicki

herself has undermined any such assertion. During a January 10, 2020 telephonic



63
     Moreover, acting only after Rule 3.7 has been violated would not further the Rule’s goals of
     eliminating confusion amongst the jury regarding “what is testimony and what is argument,”
     and eliminating “an unseemly appearance at trial.” Residences at Bay Point Condo. Assoc.,
     Inc., 2017 WL 3531683, at *13.
64
     Id. at 9-10.
65
     Doc. 114 at 10-12.
66
     Doc. 118 at 8.
67
     Id. at 9.
                                                14
        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 15 of 18




status conference call, the Court noted its concern that, given her involvement in the

events underlying Thomas’ amended complaint, Sawicki may need to testify at trial,

which would mean that she would likely be unable to advocate on Thomas’ behalf.

In response, Sawicki asserted that she would not need to testify at trial, but also

explicitly informed the Court that replacement counsel, Kathleen Yurchak, Esq.,

would be able to act as counsel at trial if necessary. Because replacement counsel is

apparently available, and trial has not yet been set in this matter, the Court cannot

conclude that disqualifying Sawicki would work a substantial hardship on Thomas.

        Finally, Thomas argues that Defendants have filed this motion for the sole

purpose of disqualifying Sawicki so that they may call her as a witness and impeach

her regarding facts that they have already admitted.68 Not only does Thomas fail to

provide any evidence whatsoever to support this outlandish assertion, but such a

gambit by Defendants—attempting to undermine facts to which they have already

admitted—would be improper and would not be permitted by the Court.

        In sum, the Court finds that Sawicki is likely a necessary witness, and no

exceptions would permit her to act as an advocate on Thomas’ behalf at trial. The

Court will therefore conditionally disqualify Sawicki from acting as Thomas’

attorney at trial.69 Importantly, however, Sawicki is not prohibited from representing




68
     Doc. 118 at 12-13.
69
     The Court will reconsider this ruling should Sawicki stipulate that she will not testify at trial
     regarding the relevant events that occurred at SCI Huntingdon.
                                                 15
        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 16 of 18




Thomas up to the date of trial and again upon the conclusion of trial, should further

representation be required.70

        C.      Sawicki’s Conduct in Opposing Defendants’ Motion

        Lastly, the Court finds it necessary to address some of the language used by

Sawicki in her advocacy before this Court. Sawicki makes several unfounded and

unseemly accusations that are unbecoming of an attorney admitted to practice before

this Court.

        Amongst the most egregious of Sawicki’s statements is her assertion that

Defendants “are still working together with one another and now with another state

employee—their counsel—to violate Thomas’s First Amendment rights. This

conspiracy is something that the Court must not enable, much less join, by granting

the motion to disqualify.”71 It is one thing, and certainly proper, to allege that prison

officials engaged in a conspiracy to deny Thomas his civil rights, but it is another



70
     See Thompson v. Commonwealth of Pa. State of Police, No. 1:13-CV-02301, 2014 WL
     6982634, at *2 (M.D. Pa. Dec. 10, 2014) (“Several courts and at least one Pennsylvania Bar
     Association committee have observed that Rule 3.7 regulates only trial conduct, and have
     uniformly found pre-trial practice to be beyond the rule’s scope”); Roberts, 2011 WL 4381128,
     at *3 (holding “Rule 3.7 of Pennsylvania’s Rules of Professional Conduct does not prohibit an
     attorney from continuing to represent a client in cases where the attorney may be called as a
     necessary witness; rather, the rule simply prevents the attorney from acting as an advocate at
     trial in such a case” and, thus, the attorney “may participate in any further pre-trial matters and
     any post-trial matters on behalf of Plaintiff, and he may continue to use his knowledge of the
     facts and background of the case to direct preparation and strategy prior to the actual date of
     trial”).
71
     Doc. 118 at 13; see id. at 5 (“The Court should decline the defendants’ invitation to join their
     conspiracy to deprive the plaintiff of his counsel”); id. at 7 (“the Motion to Disqualify is just
     another iteration of defendants’ long-running concerted effort to deprive the plaintiff of rights
     guaranteed by the Petition Clause of the First Amendment”).
                                                    16
        Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 17 of 18




thing entirely to suggest that the Office of the Attorney General of Pennsylvania and

its representative—an officer of the court who is held to the highest ethical

standards—has joined in that conspiracy through his advocacy before this Court.

And it is something altogether different, and highly unacceptable, to brazenly assert

that this Court would knowingly join a conspiracy to deprive Thomas of his

constitutional rights by ruling against him in this motion.

         It should go without saying that this Court has not, is not, and will never

conspire to deprive any individual of his constitutional rights. Sawicki’s unfounded

and untrue statement that the Attorney General and this Court are conspiring against

Thomas is beyond the pale. This is behavior that the Court would perhaps expect

from a pro se litigant lashing out at perceived injustices and protesting decisions that

he or she does not like. It is, however, entirely unacceptable coming from a member

of the bar and an officer of the court.

         In addition to that baseless accusation, Sawicki also accuses defense counsel

of engaging in “bullying” behavior by seeking a stipulation that she would not offer

testimony regarding certain matters, and by filing a motion to disqualify when she

would not agree to enter such a stipulation.72 The Court sees no improper or bullying

conduct in defense counsel’s actions. The Court expects litigants who appear before

it to comport themselves with dignity and treat opposing counsel with respect. The



72
     Id. at 10, 12.
                                           17
       Case 3:16-cv-00451-MWB Document 127 Filed 11/17/20 Page 18 of 18




Court is disappointed that such a reminder is necessary, but Sawicki’s behavior

warrants such an admonition. All parties should endeavor to conduct themselves in

an appropriate manner in all future matters before this Court.

III.   CONCLUSION

       In sum, the Court concludes that Sawicki is likely to be a necessary witness

and, accordingly, Defendants’ motion to disqualify her as counsel at trial will be

conditionally granted.

       An appropriate Order follows.


                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                         18
